—In an action, inter alia, to recover damages for negligent construction and design of a condominium complex, the defendant Village of Mamaroneck and the defendant Mamaroneck Affordable Condominium Corporation (MACC) separately appeal from an order of the Supreme Court, Westchester County (Barone, J.), entered June 13, 2002, which, inter alia, granted the plaintiffs motion for a preliminary injunction and temporary restraining order enjoining and restraining the defendant Mamaroneck Affordable Condominium Corporation from disposing of its assets and from paying all of its remaining cash assets to the defendant Village of Mamaroneck.
*742Ordered that the order is affirmed, with one bill of costs payable to the plaintiff.
In order to establish entitlement to a preliminary injunction, a plaintiff must show a probability of success on the merits, a danger of irreparable injury in the absence of an injunction, and a balance of the equities in its favor (see Aetna Ins. Co. v Capasso, 75 NY2d 860, 862 [1990]; Klein, Wagner & Morris v Lawrence A. Klein, P.C., 186 AD2d 631, 632 [1992]). Here, the Supreme Court properly granted the motion for a preliminary injunction (id.)
The appellants’ remaining contentions are without merit. Ritter, J.P., Santucci, Feuerstein, and Schmidt, JJ., concur.